Following the opinion of the court dated February 20, 1974 (as amended) (203 Ct. Cl. 592, 492 F. 2d 821; 203 Ct. Cl. 754), the court issued an order on August 1, 1975 entering judgment for plaintiff and against the United States for $11,410; entering judgment for defendant and against third-*1058party defendant, T. C. Williamson, d/b/a Williamson Construction Co., for $7,108, tbe judgment being deemed satisfied in full by applying said sum to retainages; and dismissing the petition respecting third-party defendant, Boulevard State Bank.